Citation Nr: 1241274	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-06 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

A March 2011 Board decision denied service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  The Veteran appealed to the Veterans Claims Court.  In October 2011, the Court Clerk granted a Joint Motion for Remand (JMR) and remanded the claims to the Board. 

In February 2012, the Board remanded the claims and directed that outstanding VA treatment records be obtained; this was accomplished in February 2012.  Additionally, the remand directed that a VA audiology examination be conducted; this was accomplished in March 2012.  Finally, the remand directed that if the benefits sought on appeal were not granted, a Supplemental Statement of the Case be issued; this was accomplished in October 2012.  

Accordingly, the Board finds that there has been substantial compliance with the directives of the February 2012 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In November 1986, the National Personnel Records Center (NPRC) reported that the Veteran's service treatment records were destroyed in the 1973 fire at that facility.

2.  A current diagnosis of bilateral hearing loss is not related to service.

3.  A current diagnosis of tinnitus is not shown.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An April 2010 letter notified the Veteran that his service treatment records were unavailable, based on the NPRC's prior notification that they had been destroyed in the 1973 fire at that facility and could not be reconstructed.  The Board finds that they are not available, and that there would be no basis for continued pursuit of these records, as further attempts would be futile.  

In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to carefully consider the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the evidentiary standard is not reduced; service connection can only be granted when the evidence satisfies or is equally balanced with respect to the service connection criteria.

Hearing Loss

In addition to the laws and regulations above, service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With respect to the Veteran's alleged in-service noise exposure, he stated at the July 2009 VA ear disease examination that during service, he was a tank driver and was routinely exposed to noise from the tank's guns and engine, as well as rifles on the range.  He stated similarly at the March 2012 VA examination that after service he worked as a tractor mechanic and shop foreman.  He also asserted in a June 2010 statement that he could not hear out of his left ear at the time of his service separation; lay statements dated in August 2009 assert that he has had hearing loss since at least the late 1960s.

Post-service private records reflect that the Veteran was a customer of a hearing aid company beginning in May 1982.  Specifically, an undated letter from the company reflected that he had been their customer since that time; however, he submitted an affidavit indicating that he was their customer from at least 1968 or 1969, explaining that they may not have documented him being a customer because in the 1960s they did not have computers to keep records.

VA outpatient treatment records dated from April 2001 to January 2010 consistently reflect that the Veteran had a diagnosis of bilateral hearing loss, and wore hearing aids.  Specifically, he mentioned in May 2004 that he worked as a tractor dealer, and a March 2009 audiology consult showed severe sloping to profound sensorineural hearing loss bilaterally.  Similarly, VA outpatient treatment records dated from February 2010 to December 2011 noted that he had bilateral hearing loss and wore hearing aids.

At the July 2009 VA ear disease examination, the VA examiner noted that the Veteran was not in combat, and thus that his in-service noise exposure likely occurred during training.  The Veteran reported that after service, he worked for a tractor dealership, eventually becoming a foreman, and retired from that type of work in 2008.  The same year, his right ear hearing acuity became significantly worse, such that it was now as bad as his left ear hearing, which had always been poor.  After testing, the examiner diagnosed bilateral hearing loss, severe to profound mixed loss on the left and profound sensorineural hearing loss on the right.

As to nexus, the July 2009 VA examiner concluded the following:

It would be particularly (*) for anyone to make a determination of whether the Veteran's current hearing loss and tinnitus might be related to military noise exposure incurred well over 50 years ago in this specific instance without resorting to speculation since there are no military medical records available.  However, when all available evidence is considered, the most likely scenario would (*) that the Veteran's hearing loss and tinnitus most likely occurred subsequent to separation from service.  Therefore it is my opinion that it is less likely as not that the Veteran's current hearing loss and/or tinnitus might be related to military noise exposure in this specific instance.

[(*) indicates a missing word, as noted by the September 2011 JMR.]

The September 2011 JMR concluded that the July 2009 VA opinion was insufficient on two bases.  First, it was not supported by adequate rationale; the JMR found that in two parts of the opinion, words were omitted which rendered the opinion unclear and thus insufficient.  Second, the JMR found that it was not clear if the examiner considered 38 C.F.R. § 3.385, which holds that service connection for hearing loss is cannot be precluded solely on the basis that hearing thresholds were normal at service separation) in forming the stated opinion.  

On that basis, a new examination was conducted in March 2012.  At that time, a different examiner diagnosed bilateral sensorineural haring loss between 500 and 4000 Hertz, as well as from 6000 Hertz upwards, and reiterated the Veteran's report that he had in-service noise exposure as a tank driver, plus post-service occupational exposure as a tractor mechanic and shop foreman.  

This examiner also found that a nexus opinion could not be given without resorting to speculation.  Moreover, this examiner further explained that he could not make an opinion in favor or against the Veteran's claim, as additional factors of presbycusis (hearing loss due to age) and occupational noise exposure must be considered.  

The Veteran's assertions as to his perception of his degree of hearing acuity at service separation, and in the period since that time, are credible lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Similarly, the friends and family statements are credible lay testimony of others' perceptions of his hearing acuity at the time in question; however, neither his statements nor those of his friends and family are sufficient to determine that he had quantified hearing loss, let alone hearing loss for VA purposes, at any time prior to 1982, when the private company document the Veteran receiving hearing aids.  

The VA outpatient treatment records reflect that the Veteran frequently had cerumen impacted in his ear canal; thus, it is not clear whether his perceived decrease in hearing acuity was due to this wax buildup or some other cause.  Further, both his statements and those of his friends and family all assert that he had hearing loss at least as far back as the late 1960s, which was still approximately 10 years after his service separation, and well after he had been working as a tractor mechanic.  To the extent these statements reflect an opinion that the hearing loss was due to in-service events and not to post-service noise exposure, they are not competent evidence, especially in light of the lack of documented hearing thresholds.

Ultimately, the single probative nexus opinion concluded that it would require speculation to determine the etiology of the Veteran's bilateral hearing loss, based on the additional factors of post-service noise exposure; the length of in-service (20 or 21 months) versus post-service (intermittently for 50 years) noise exposure; the first claim for benefits being filed in 1986 versus at service separation or in the late 1960s; his first reported hearing aid use being in 1968 or 1969 (10 years after service separation); and his current age (late 70s) to suggest the possibility of age-related hearing loss.  

As noted above, the unfortunate circumstance of the Veteran's service treatment records being lost does not reduce evidentiary standard for proving a claim for service connection.  In this case, the evidence simply does not establish a nexus between the Veteran's hearing loss and service.

For the reasons stated above, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  There is no doubt to be resolved, and service connection is not warranted.

Tinnitus

Tinnitus is defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking; it is usually subjective in type.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed. 2003).  Tinnitus is a disorder uniquely ascertainable by the senses, and lay assertions as to its existence and duration are especially probative.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

As noted, the Veteran's service treatment records are unavailable; however, he has not alleged that he experienced tinnitus in service or was experiencing it at service separation.  His August 1986 claim for service connection for tinnitus and the related procedural documents do not reflect assertions of tinnitus.  He did, however, file a claim for service connection for tinnitus in April 2009.  

The Veteran's VA outpatient treatment records do not reflect complaints of tinnitus, and he indicated to the RO in March 2012 that he received no private treatment for tinnitus.  Although the July 2009 VA ear disease examination examiner references "the Veteran's current . . . tinnitus," he did not assert tinnitus at that time, and actually denied a history of tinnitus.  This was also the opinion rejected by the Court as being insufficient for appellate purposes, and is not probative.  

Similarly, however, the Veteran stated at the March 2012 VA audiology examination that while he had experienced tinnitus in the past, he denied currently having tinnitus.  Review of the other procedural documents of record, to include his August 2009 statement in support of his claim, his November 2009 notice of disagreement, and his February 2010 and October 2010 substantive appeal forms, do not contain assertions of current experiences of tinnitus, only that he desired service connection for tinnitus and that he disagreed with the RO's denial of his claim.

Thus, the competent and probative evidence of record establishes that while the Veteran may have experienced tinnitus in the past, he has not asserted it during the appeal period, such that a current diagnosis is not of record.  The Court has held that a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

However, the Veteran's claim for service connection for tinnitus was received by VA in April 2009; the evidence dated at or after that time does not reflect an assertion that he currently experiences tinnitus, to include his own statements at the July 2009 and March 2012 VA examinations.  

Thus, a current disability, demonstrated by the lack of chronicity or manifestation during the appellate period, is not shown.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Without competent evidence of current tinnitus, service connection for tinnitus is not warranted.

The preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  There is no doubt to be resolved, and service connection is not warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same May 2009 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the Veteran's VA medical treatment records have been obtained.  He stated in March 2012 that he had received no private treatment for his hearing loss and tinnitus.  

VA was notified in November 1986, and notified the Veteran in April 2010, that his service treatment records were destroyed in the 1973 fire at the NPRC.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

Next, VA examinations were conducted in July 2009 and March 2012; the record reflects these examinations were adequate for rating purposes.  38 C.F.R. §  3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Further, there is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


